                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 DANIEL A.,                                             Civil Action No. 18-11572 (SDW)

                Petitioner,

        v.                                                          OPINION

 TOM DECKER, et al.,

                Respondents.


WIGENTON, District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Daniel

A., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Following an order to answer, the

Government filed a response to the Petition (ECF No. 4). Petitioner did not file a reply. (ECF

Docket Sheet). For the following reasons, this Court will deny Petitioner’s habeas petition without

prejudice.



I. BACKGROUND

       Petitioner is a native and citizen of Haiti who entered the United States as a lawful

permanent resident in March 1982. (Document 1 attached to ECF No. 4 at 2). During his time in

this country, Petitioner has amassed a lengthy criminal history including 2003 convictions for

promoting prison contraband and unlawful possession of marijuana in New York, a 2006

conviction for criminal possession of marijuana in New York, and a 2013 conviction for robbery

in New York. (Id.). Following Petitioner’s release from prison on his robbery conviction,

Petitioner was served with a notice to appear and taken into immigration detention pursuant to 8

U.S.C. § 1226(c) on April 23, 2015. (Id. at 3). In November 2015, however, Petitioner received

                                                1
a bond hearing in New York pursuant to the Second Circuit’s now vacated decision in Lora v.

Shanahan, 804 F.3d 601 (2015), vacated, 138 S. Ct. 1260 (2018), and was released on $1,500

bond. (Document 1 attached to ECF No. 4 at 3). This bond grant was eventually overturned in

July 2016 by the Board of Immigration Appeals. (Id. at 5).

       Although Petitioner appeared for several hearings in his removal proceedings prior to his

release, upon his release on bond Petitioner ceased to attend his immigration hearings. (Id. at 3-

4). It appears that Petitioner was briefly committed to a mental hospital in Queens in late

November 2015. (Id. at 4). Based on this commitment, Petitioner failed to attend an immigration

hearing on November 30, 2015. (Id.). Petitioner also failed to attend his next scheduled hearing

in April 2016. (Id.). At that time, Petitioner’s previous immigration counsel moved to withdraw

from his representation as he did not know where Petitioner was and could not proceed on his

behalf as such. (Id.). An immigration judge granted that request. (Id.).

       During the April 2016 hearing, the immigration judge also raised the issue of Petitioner’s

competency to proceed with his removal proceedings. (Id. at 4-5). The Government at that time

informed the immigration judge that it believed that Petitioner’s presence was required to make

any determination as to his competency, and objected to the immigration judge’s desire to

administratively close Petitioner’s removal proceedings.        (Id. at 5).   The Government also

expressed at that time that it had learned that Petitioner may have been arrested on weapons

charges, though the record does not clearly indicate the nature of that arrest or its eventual result.

(Id.). Another hearing was then held in May 2016, but Petitioner again failed to attend. (Id.). The

immigration judge then required the Government to update the court as to Petitioner’s detention

status, if any, and ordered the Government to show cause why Petitioner’s case should not be

administratively closed. (Id.). The immigration judge held another hearing in January 2017, which



                                                  2
Petitioner again failed to attend. (Id. at 6). At that hearing, the immigration judge refused to

conduct removal proceedings in absentia and again adjourned Petitioner’s proceedings. (Id.).

Prior to the next scheduled hearing, however, the immigration judge ordered Petitioner’s case

administratively closed on April 13, 2017. (Id.). The Government thereafter filed two motions to

reopen Petitioner’s proceedings which were denied in September 2017 and January 2018. (Id.).

       On March 12, 2018, however, the Government located Petitioner and took him back into

immigration detention pursuant to 8 U.S.C. § 1226(c). (Id.). Having arrested Petitioner, the

Government filed a third motion to reopen Petitioner’s removal proceedings, which was granted

on May 11, 2018. (Id.). On June 20, 2018, Petitioner and his new attorney appeared for a hearing

in his removal proceedings. (Id. at 7). At that hearing, the competency issue was again raised, at

which point it was determined that a hearing on that issue was required pursuant to the Board of

Immigration Appeals’ decision in Matter of M-A-M-, 25 I&N Dec. 474 (2011). (Document 1

attached to ECF No. 4 at 7). Both parties were instructed to provide documentation as to the

competency issue and a hearing was scheduled for August 2018. (Id.). At the June hearing, the

immigration judge also noted that Petitioner’s prior bond hearing, which occurred under the

defunct decision in Lora, was no longer applicable, and that Petitioner was subject to mandatory

detention under § 1226(c). (Id.). The parties appeared again on August 10, 2018, at which point

Petitioner’s attorney noted that Petitioner wished to have a psychological evaluation, but could not

afford one. (Id. at 7-8). The immigration judge again instructed the parties to prepare documents

on the competency issue, and scheduled a new hearing for September 13, 2018, at which point

both the competency issue and Petitioner’s request for relief from removal would be addressed.

(Id.). As of the filing of the Government’s answer in this matter, that hearing was still scheduled

to occur, though it is not clear what, if anything, occurred at the hearing if it was held. (Id. at 8-



                                                  3
9). What is clear, however, is that since being taken into custody in March, Petitioner has been

detained pursuant to § 1226(c) for eight months.



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

       In his petition, Petitioner contends that his ongoing detention pursuant to 8 U.S.C. §

1226(c) violates his right to Due Process as he has been held overlong without what he contends

is meaningful progress in his removal proceedings or a bond hearing since being arrested once

again in 2018. This argument arises out of the Third Circuit decisions in Diop v. ICE/Homeland

Sec., 656 F.3d 221, 231-35 (3d Cir. 2011), and Chavez-Alvarez v. Warden York County Prison,

783 F.3d 469 (3d Cir. 2015). As this Court recently explained in Dryden v. Green, 321 F. Supp.

3d 496, 500-02 (D.N.J. 2018), both Diop and Chavez-Alvarez limited the length of time an alien



                                                 4
could be held without bond under § 1226(c) based on an application of the canon of constitutional

avoidance – a use of the canon which the Supreme Court rejected in its recent decision in Jennings

v. Rodriguez, 538 U.S. ---, ---, 138 S. Ct. 830, 846-47 (2018). Thus, the Supreme Court, in deciding

Jennings abrogated the direct holdings of Diop and Chavez-Alvarez. See, e.g., Borbot v. Warden

Hudson Cnty. Corr. Facility, --- F.3d ---, 2018 WL 4997934, at *4 (3d Cir. Oct. 16, 2018).

       As both the Third Circuit and this Court have recognized, however, the abrogation of the

constitutional avoidance holdings of Diop and Chavez-Alvarez did not rob those cases of all effect

– “Jennings did not call into question [the] constitutional holding in Diop [and Chavez-Alvarez]

that detention under § 1226(c) may violate due process if unreasonably long.” Id.; see also Dryden,

321 F. Supp. 3d at 502. Even after Jennings, it remains true that the “constitutionality of [§ 1226(c)

detention] is a function of the length of the detention [and t]he constitutional case for continued

detention without inquiry into its necessity becomes more and more suspect as detention

continues,” and “any determination on reasonableness [must be] highly fact specific.” Chavez-

Alvarez, 783 F.3d at 474-75; see also Diop, 656 F.3d at 232, 234. Ultimately, the detention of an

alien will rise to the level of an unconstitutional application of § 1226(c) where the alien’s

detention becomes so prolonged as to be “so unreasonable [that it] amount[s] to an arbitrary

deprivation of liberty [which] cannot comport with the requirements of the Due Process Clause.”

Dryden, 321 F. Supp. 3d at 502; see also Demore, 538 U.S. at 432; Chavez-Alvarez, 783 F.3d at

474. It is also the case, however, that “aliens who are merely gaming the system to delay their

removal should not be rewarded with a bond hearing that they would otherwise not get under the

statute.” Chavez-Alvarez, 783 F.3d at 476. Since Jennings, this Court and others in this District

have applied this framework and have found that detention for just over a year pursuant to §

1226(c) is insufficient to amount to an arbitrary deprivation of liberty and will thus not usually



                                                  5
suffice to prove that the statute has been unconstitutionally applied. See, e.g., Dryden, 321 F.

Supp. 3d 496, 500-03 (detention for just over a year not unconstitutional); Charles A. v. Green,

No. 18-1158, 2018 WL 3350765, at *5 (same); Carlos A. v. Green, No. 18-741, 2018 WL 3492150,

at *5 (detention for just over 13 months not unconstitutional). Significantly longer periods of

detention, however, have been determined to be so prolonged as to be arbitrary without a bond

hearing. See, e.g., K.A. v. Green, No. 18-3436, 2018 WL 3742631, at * 4 (D.N.J. Aug. 7, 2018)

(detention of nineteen months in the absence of bad faith on Petitioner’s part warranted a bond

hearing); C. A. v. Green, No., 2018 WL 4110941, at *5-6 (D.N.J. Aug. 29, 2018) (detention of

fifteen months in the absence of bad faith sufficient to warrant a bond hearing under the

circumstances).

       In this matter, Petitioner contends that his continued detention under § 1226(c) without a

bond hearing violates Due Process because, despite the passage of several years since he was first

placed into removal proceedings, the Government has failed to make what he believes to be

meaningful progress towards a competency determination, and that his removal proceedings

cannot proceed until this issue is addressed. However, Petitioner’s argument largely ignores the

fact that the greatest impediment to progress on that issue thus far has been Petitioner himself.

Upon receiving the benefit of a bond hearing under Lora and being released on bond, Petitioner

disappeared and ceased to appear for immigration hearings or inform his former counsel of his

whereabouts. This disappearing act on Petitioner’s part resulted both in the administrative closure

of his case and the immigration judge preventing the Government from moving forward either

with competency issues or a removal order in absentia. It is Petitioner himself, rather than any

dilatory action on the Government’s part, which has prevented forward movement in Petitioner’s

removal proceedings.     According to the information available in the current record, the



                                                6
Government and immigration court have attempted to move forward on the competency issue and

towards a resolution of Petitioner’s removal proceedings since the resumption of those proceedings

in June 2018. On this record, given Petitioner’s responsibility for his own absence from removal

proceedings, this Court cannot conclude that Petitioner’s continued detention for eight months

pursuant to § 1226(c) has become so prolonged as to amount to an arbitrary deprivation of his right

to Due Process. Dryden, 321 F. Supp. 3d 496, 500-03. Petitioner is therefore not entitled to a

bond hearing and his petition is denied without prejudice.




III. CONCLUSION

       For the reasons expressed above, this Court denies Petitioner’s habeas petition without

prejudice. An appropriate order follows.



Dated: November 19, 2018                             s/ Susan D. Wigenton
                                                     Hon. Susan D. Wigenton,
                                                     United States District Judge




                                                7
